Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 11 January 2022, claims 1, 13, and 20 have been amended per the applicant’s request. Claims 1-20 are currently pending in the application.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.

Claim Objections
Claim 8 is objected to because of the following informalities:  in claim 8, the first claim limitation, the word “retrieving” should be “retrieve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattiprolu et al. (US PGPUB No. 2014/0259009 A1, hereinafter “Bhattiprolu”) in view of McCarney et al. (US PGPUB No. 2011/0137730 A1, hereinafter “McCarney”).

Regarding claim 1, Bhattiprolu teaches a system comprising: 
persistent storage containing an ordered set of queries, wherein the queries are respectively associated with textual prompts (Bhattiprolu ¶0061, the generated questions 90 (i.e., an ordered set of queries), 
one or more processors configured to iterate through the ordered set of queries, and for a particular query therein: 
retrieve, from the persistent storage, the particular query (Bhattiprolu ¶0062, i.e., a particular question); 
determine that the particular query has a particular dependency referencing a previous query (Bhattiprolu ¶0063, i.e., conditional on dependencies); 
based on a previous answer provided for the previous query and a conditional expression of the particular dependency, modify a visibility indicator of the particular query (Bhattiprolu ¶0062, i.e., include/exclude questions, and ¶0085);

based on the visibility indicator as modified specifying that the particular query is visible, provide, by way of a conversational interface, a textual prompt of the particular query (Bhattiprolu Fig. 5 and ¶0053);  
receive, by way of the conversational interface, an input in response to the textual prompt (Bhattiprolu ¶0054, ¶0065); 
verify that the input matches a definition of an answer format of the particular query (Bhattiprolu ¶0055); and 
store, in the persistent storage, the input (Bhattiprolu ¶0056, ¶0065). 
Bhattiprolu does not explicitly teach that the queries are respectively associated with visibility indicators and determine that the visibility indicator as modified specifies that the particular query is visible. However, from the same field of endeavor, McCarney teaches that the queries are respectively associated with visibility indicators (McCarney Fig. 26 and ¶0202, questions (i.e., queries) editing choices include display/hidden option) and determine that the visibility indicator as modified specifies that the particular query is visible (McCarney Fig. 26 and ¶0202, e.g., display option is selected). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the question editing of McCarney into the dialog system of Bhattiprolu. The motivation would be to build user’s profile based on user’s answers to questions. Such profile would then be stored and processed for use in matching the user to services and/or providers (McCarney ¶0361). 

Regarding claim 2, Bhattiprolu as modified by McCarney also teaches the system of claim 1, wherein each of the queries is stored as an entry of a database table, and wherein retrieving the particular query from the persistent storage comprises retrieving the particular query from the database table. (Bhattiprolu ¶0068).

Regarding claim 3, Bhattiprolu as modified by McCarney also teaches the system of claim 1, wherein the definition of the answer format specifies that the input provided in response to the textual prompt must match one or more fields of a pre-determined database table, and wherein verifying that the input matches the definition of the answer format comprises locating the input in the one or more fields (Bhattiprolu ¶¶0053-0054).

Regarding claim 4, Bhattiprolu as modified by McCarney also teaches the system of claim 1, wherein the definition of the answer format specifies that the input provided in response to the textual prompt must match a member of a pre-determined list of possible inputs, and wherein verifying that the input matches the definition of the answer format comprises locating the input in the pre-determined list of possible inputs (Bhattiprolu ¶¶0053-0054).

Regarding claim 5, Bhattiprolu as modified by McCarney also teaches the system of claim 1, wherein the definition of the answer format specifies that the input provided in response to the textual prompt is a file upload (Bhattiprolu ¶0072, need to select a file or multiple file(s) (i.e., a file upload)), and wherein receiving the input in response to the textual prompt comprises receiving an uploaded file (Bhattiprolu ¶0072, i.e., “read data that identifies selected file(s)”). 

Regarding claim 7, Bhattiprolu as modified by McCarney also teaches the system of claim 1, wherein the one or more processors are configured to, for a second particular query in the ordered set of queries: retrieve, from the persistent storage, the second particular query, wherein the second particular query is associated with a second textual prompt  (Bhattiprolu ¶0062, i.e., the next of the compiled questions, and ¶0085); 

Regarding claim 8, Bhattiprolu as modified by McCarney also teaches the system of claim 1, wherein the one or more processors are configured to, for a second particular query in the ordered set of queries: 
retrieving, from the persistent storage, the second particular query, wherein the second particular query is associated with a second textual prompt and a second definition of a second answer format (Bhattiprolu ¶0085, and ¶0055, e.g., radio buttons, text entry, etc.); 
provide, by way of the conversational interface, a second textual prompt (Bhattiprolu ¶0085, “The package manager accordingly may present question 90A to user 120 only if user 120 provides a YES answer to question 90B”);
receive, by way of the conversational interface, a second input in response to the second textual prompt (Bhattiprolu ¶0096, “The package manager may then capture questions 90 and/or answers 92 provided by user 120 and pass questions 90 and/or answers 92 to its receiving operation 132”);
determine that the second input does not match the second definition of the second answer format (Bhattiprolu ¶0072, need to select a file or multiple file(s) (i.e., a file upload)); 
provide, by way of the conversational interface, a further prompt that allows selection of a further answer from a menu of options (Bhattiprolu ¶0072, i.e., provide a file selection interface);
 receive, by way of the conversational interface, a further input in response to the further prompt (Bhattiprolu ¶0072, i.e., “read data that identifies selected file(s)”); and 
store, in the persistent storage, the further input (Bhattiprolu ¶0072, i.e., “store the data in variables”). 
McCarney further teaches the second particular query is associated with a second visibility indicator (McCarney Fig. 26 and ¶0202, i.e., question editing choices include display/hidden option) and determine that the second visibility indicator specifies that the particular query is visible (McCarney Fig. 26 and ¶0202, e.g., display option is selected). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the question editing of McCarney into the dialog system of Bhattiprolu. The motivation would be to build user’s profile based on user’s answers to questions. Such profile would then be stored and processed for use in matching the user to services and/or providers (McCarney ¶0361). 

Regarding claim 9, Bhattiprolu as modified by McCarney also teaches claim 1 as shown above, and McCarney further teaches the system of claim 1, wherein the queries are also respectively associated with mandatory indicators, wherein the one or more processors are configured to, for a second particular query in the ordered set of queries: retrieve, from the persistent storage, the second particular query, wherein the second particular query is associated with a second textual prompt and a mandatory indicator (McCarney Fig. 26 and ¶0067, ¶0202, each question (i.e., query) has a checkbox indicating whether or not it is mandatory);
determine that the mandatory indicator specifies that the second particular query is not mandatory (McCarney Fig. 26 and ¶0067, ¶0202, each question (i.e., query) with an unchecked box indicates it is not mandatory); and 
provide, by way of the conversational interface, the second textual prompt with an option to skip providing an answer. (McCarney Fig. 23, 29 and ¶0067, ¶0202, i.e., providing a star (*) to indicate that the user can skip providing the answer).

Regarding claim 10, Bhattiprolu as modified by McCarney also teaches claim 1 as shown above, and Bhattiprolu further teaches the system of claim 1, wherein the conversational interface is implemented as part of an instant messenger, messaging application, social networking application, chat bot, virtual agent, or web-based chat interface. (Bhattiprolu ¶0053, an automatic dialog box (i.e., chat bot))

Claim 13 recites the limitation substantial similar to those of claim 1 and is similarly rejected. 

Claim 14 recites the limitation substantial similar to those of claim 3 and is similarly rejected. 

Claim 15 recites the limitation substantial similar to those of claim 4 and is similarly rejected. 

Claim 16 recites the limitation substantial similar to those of claim 5 and is similarly rejected. 

Claim 17 recites the limitation substantial similar to those of claim 7 and is similarly rejected. 

Claim 18 recites the limitation substantial similar to those of claim 8 and is similarly rejected. 

Claim 19 recites the limitation substantial similar to those of claim 9 and is similarly rejected. 

Claim 20 recites the limitation substantial similar to those of claim 1 and is similarly rejected. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattiprolu in view of McCarney, and further in view of Whiting et al. (US PGPUB No. 2020/0349593 A1, hereinafter “Whiting).

Regarding claim 6, Bhattiprolu as modified by McCarney teaches the system of claim 1 but fails to explicitly teach wherein the particular dependency is a Boolean conditional expression on at least part of the previous answer. However, from the same field of endeavor, Whiting teaches the particular dependency is a Boolean conditional expression on at least part of the previous answer. (Whiting Figs. 4A-C, and ¶¶0079-0083, i.e., Boolean logic can be used by the dynamic choice reference system in deciding potential answer choices). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Boolean logic of Whiting into the dialog system of Bhattiprolu. The motivation for this combination would have been to provide a system to provide the user with answer choices most relevant to them (Whiting ¶¶0008-0009). 

Regarding claim 12, Bhattiprolu as modified by McCarney teaches the system of claim 1 but fails to explicitly teach wherein the one or more processors are further configured to generate a representation of a web page from the ordered set of queries, wherein the representation includes the textual prompts and corresponding input mechanisms of the queries for which the associated visibility indicators specify that they are visible. However, from the same field of endeavor, Whiting teaches the one or more processors are further configured to generate a representation of a web page from the ordered set of queries, wherein the representation includes the textual prompts and corresponding input mechanisms of the queries for which the associated visibility indicators specify that they are visible. (Whiting ¶0041, i.e., presentation of question and answers for system include web browser interfaces). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the web interface of Whiting into the dialog system of Bhattiprolu. The motivation for this combination would have been to provide a system to provide the user with answer choices most relevant to them (Whiting ¶¶0008-0009). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattiprolu in view of McCarney, and further in view of Barborak et al. (US PGPUB No. 2017/0371861 A1, hereinafter “Barborak”).

Regarding claim 11, Bhattiprolu as modified by McCarney teaches the system of claim 1 but fails to explicitly teach wherein prior to iterating through the ordered set of queries, the one or more processors are configured to: determine that the ordered set of queries does not contain any in which an earlier query in the ordered set of queries has a dependency on a later query in the ordered set of queries. However, in the same field of endeavor, Barborak teaches prior to iterating through the ordered set of queries, the one or more processors are configured to: determine that the ordered set of queries does not contain any in which an earlier query in the ordered set of queries has a dependency on a later query in the ordered set of queries. (Barborak Fig. 16  block 1608-10, and ¶0288, i.e., the dependency structure builder (#1608) organizes the questions into multiple dependency structures (i.e. queries do not contain any in which earlier query has dependency on a later query; #1610) to sequence the questions into an ordered list for presentation to the user). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the dependency structures of Barborak into the dialog system of Bhattiprolu. The motivation for this combination would have been to provide an architecture that allows meaningful dialogue between a human and a computer (Barborak ¶0035). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157